EXHIBIT 16.1 LETTER FROM HEIN & ASSOCIATES LLP HEIN& ASSOCIATES LLP Certified Public Accountants and Advisors February 4, 2008 Securities and Exchange Commission Washington, D.C.20549 Commissioners: We have read PetroHunter Energy Corporation’s statements included under Item 4.01 of its Form 8-K filed on February 4, 2008, and we agree with such statements concerning our firm. /s/ HEIN & ASSOCIATES LLP HEIN& ASSOCIATES LLP 717 17th Street, 16th Floor Denver, Colorado 80202-3323 Phone: 303-298-9600 Fax: 303-298-8118 www.heincpa.com
